Burgess and Woodson, JJ.,
concur in toto; Fox, J., concurs in all of the opinion and the result, except he expresses no opinion as to whether or not there is a conflict between the Evans and other cases cited in this opinion; Gantt, J., concurs in the result, and all of the opinion except what is said concerning the Hinzeman and Mills cases, and he is of opinion there is no conflict between these cases and the Evans and other cases mentioned in the opinion.
Valliant, G. J., and Lamm, J., dissent.